Exhibit 10.5
(WALTER INVESTMENT MANAGEMENT CORP LOGO) [b80588b8058800.gif]
March 15, 2010
Charles E. Cauthen
1105 Valladolid de Avila
Tampa, FL 33613
Dear Charles:
On or about December 23, 2008, you entered into an agreement pursuant to which
you would act as the President and Chief Operating Officer of Walter Investment
Management Corp. (the “Company”), the surviving entity following the merger of
the financing business of JWH Holding Company, LLC (“JWHHC”) with Hanover
Capital Mortgage Holdings, Inc. (“HCM”) pursuant to the Agreement and Plan of
Merger entered into between JWHHC and HCM. You have been acting in that capacity
since April 17, 2009, however, you and the Company agree that there is a need to
clarify or amend certain of the provisions of your existing agreement. This
letter is intended to amend and restate your existing agreement and this
agreement (the “Agreement”) will be the sole obligation of the Company with
respect to your employment; it being specifically understood that this Agreement
does not supersede any provisions of any individual long term incentive or other
benefit plans or programs to which you may be a party. The “Term” of this
Agreement shall continue until the close of business on April 16, 2011.
Thereafter, the Term shall automatically extend annually for one year terms
unless and until terminated as provided herein. The purpose of this Agreement is
to ratify and confirm your acceptance of the terms of your employment. All
capitalized terms that are not defined herein are defined in Appendix 1 hereto.

1.   As President and Chief Operating Officer of the Company, you shall report
to and serve at the direction of the Chairman and Chief Executive Officer of the
Company. In your capacity as President and Chief Operating Officer, you will be
responsible for managing all aspects of the business including financial and
strategic issues, as well as growth and return objectives.   2.   Your
compensation package will be as follows:

  (a)   Base Salary         Your Base Salary will be $400,000 per year which
shall be subject to annual review and increase (but not decrease) by the
Compensation Committee and paid in accordance with the payroll practices of the
Company, as they may change from time to time.

(WAC LISTED NYSE AMEX LOGO) [b80588b8058801.gif]
www.walterinvestment.com





--------------------------------------------------------------------------------



 



  (b)   Bonus         Your annual target bonus will be, at a minimum, 100% of
your Base Salary, or $400,000 at your current Base Salary, with the potential to
increase your bonus to a maximum of 200% of your target bonus or $800,000 at
your current Base Salary; provided, however, that the actual amount of your
bonus will be dependent upon the achievement of the Company’s annual financial
and other goals consistent with those established for other members of executive
management, as well as the accomplishment of individual objectives, established
annually by the Board of Directors (the actual bonus awarded to you in any given
year, which may be greater or less than your target bonus being referred to as
your “Annual Bonus” for that year). Except as provided in sections 6(a), (b),
(d), and (e) below to receive a bonus you must be employed through the end of
the year for which the bonus is payable (the “Bonus Year”). The bonus for a
Bonus Year will be payable to you during the next following year (the “Bonus
Payment Year”) immediately upon the closing of the Company’s books for the Bonus
Year, but not later than March 14 of the Bonus Payment Year (the date of payment
being the “Bonus Payment Date”).     (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives in the
location in which you are primarily based, and in accordance with their terms,
as they may change from time to time.     (iii)   Participation in the Company’s
retirement plan, generally applicable to salaried employees in the location in
which you are primarily based, as it may change from time to time and in
accordance with its terms. Your eligibility to participate will be consistent
with the requirements of ERISA.

-Page 2-



--------------------------------------------------------------------------------



 



  (iv)   Participation in the Company’s long-term incentive plan(s) in effect
from time to time. For 2010, your annual long-term incentive opportunity will
have a targeted economic value of , at a minimum, $420,000. Thereafter, the
annual economic value shall be determined by the Compensation Committee. The
components of any award and the methodology for determining the economic value
shall be as provided in the plan(s) or otherwise as determined by the
Compensation Committee in its discretion. Notwithstanding the foregoing, except
to the extent inconsistent with the terms and conditions of the plan(s), any
award agreements shall be consistent with the terms and conditions of this
Agreement. In particular, with respect to the award of annual equity grants any
such grants will (a) vest over a period that is no longer than one-third per
year for three years, (b) option grants will have a minimum 10-year term and
(c) upon your death, Disability, your Constructive Termination, Retirement, or
upon a Change of Control vesting will accelerate. Subject to the foregoing, the
specific terms of your annual long-term incentive opportunity will be mutually
agreed upon and set forth in separate grant agreements.     (v)   30 days of
annual vacation to be used each year, without carryover of unused vacation days,
and in accordance with the Company’s vacation policy, as it may change from time
to time.     (vi)   You will receive a monthly auto allowance of $1,500, subject
to the usual withholding taxes.     (vii)   Your Benefits under this Agreement,
including grants to you under the Company’s long-term incentive plan(s), will be
subject to periodic review and increase by the Compensation Committee.

  (d)   Recapitalization

     Any equity award agreement will provide that in the event of any change in
the capitalization of the Company such as a stock spilt or a corporate
transaction such as a merger, consolidation, separation or otherwise, the number
and class of RSU’s or options, as the case may be, shall be equitably adjusted
by the Company’s Compensation and Human Resources Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

3.   It is agreed and understood that your employment with the Company is to be
at will, and either you or the Company may terminate the employment relationship
at any time for any reason, with or without cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.

-Page 3-



--------------------------------------------------------------------------------



 



4.   You agree that all inventions, improvements, trade secrets, reports,
manuals, computer programs, systems, tapes and other ideas and materials
developed or invented by you during the period of your employment with the
Company, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.   5.   As an inducement to
the Company to make this offer to you, you represent and warrant that you are
not a party to any agreement or obligation for personal services, and there
exists no impediment or restraint, contractual or otherwise on your power, right
or ability to accept this offer and to perform the duties and obligations
specified herein.   6.   In the event of a termination or cessation of your
employment with the Company for any reason, the sole rights and obligations of
the Company in connection with your termination shall be those provided under
the relevant provision below.

  (a)   In the event of your death or Retirement during the Term, the Company
will pay to you, your beneficiaries or your estate, as the case may be, as soon
as practicable after your death or Retirement (with the exception of subsection
(iii) below which will be paid in the Bonus Payment Year), (i) the unpaid Base
Salary through the date of your death or Retirement, plus payment of any bonus
amount payable to you (as determined by the Compensation Committee) in respect
of any bonus period ended prior to your termination of employment (collectively,
the “Compensation Payments”), (ii) for any accrued but unused vacation days, to
the extent and in the amounts, if any, provided under the Company’s usual
policies and arrangements (the “Vacation Payment”), and (iii) the Annual Bonus,
in respect of the fiscal year in which your termination occurs (which shall be
in an amount that is consistent with other Company executives of your level),
multiplied by (x) the number of days prior to your termination during such
fiscal year, divided by (y) 365 (the “Prorated Bonus”).     (b)   In the event
you suffer a Disability the Company may terminate your employment on written
notice thereof, and the Company will pay you (i) amounts payable pursuant to the
terms of any applicable disability insurance policy or similar arrangement (if
any) that the Company maintains, (ii) the Compensation Payments, (iii) the
Vacation Payment and (iv) the Prorated Bonus.     (c)   In the event your
employment is terminated by the Company for Cause or by you other than as a
result of Constructive Termination, Disability, Retirement, or death, the

-Page 4-



--------------------------------------------------------------------------------



 



      Company will pay to you (i) unpaid Base Salary through the date of your
termination, plus (ii) the Vacation Payment, and you will be entitled to no
other compensation, except as otherwise due to you under applicable law or the
terms of any applicable plan or program. You will not be entitled, among other
things, to the payment of any unpaid bonus payments in respect of any period
prior to your termination of employment.

  (d)   In the event you are subjected to Involuntary Termination other than for
Cause, Disability or death, or you terminate your employment as a result of
Constructive Termination, the Company will (i) pay to you the Compensation
Payments, the Vacation Payment, and the Prorated Bonus, (ii) continue to pay
your Base Salary then in effect, and Annual Bonus (which shall be in an amount
that is consistent with other Company executives of your level), in each case
then in effect, for a period of 18 months after your termination, paid in the
same periodic installments as such Base Salary, and during the same Bonus
Payment Year (as the case may be) as you would have been paid had you remained
on the Company’s ordinary payroll during such period; and (iii) continued
participation in benefits, to the extent the plans allow, until the earlier of
the 18-month anniversary of the termination date or until you are eligible to
receive comparable benefits from subsequent employment or government assistance.
For purposes of clarification, the period of the foregoing severance for salary,
bonus and benefits shall be 18 months regardless of how much time remains in the
then current Term of this Agreement. In other words, there shall be no
adjustment, up or down, to the amount of severance regardless of the amount of
time remaining in the then current Term at the time of termination. Moreover,
you will remain entitled to the foregoing severance notwithstanding the
Company’s failure to extend any Term beyond its expiration date. Regarding your
Annual Bonus, by way of example should you be terminated on June 30 of 2010, you
will be paid the Prorated Bonus for the year in which you were terminated (which
is equal to the Annual Bonus for such year prorated for the period from the
Effective Date through June 30), plus the balance of the Bonus for 2010 (i.e.,
the Annual Bonus for the first six months of your 18 month severance period),
plus the full Annual Bonus for 2011 (the Annual Bonus for the remaining
12 months of the 18 month severance period). Payment of the foregoing severance
is subject to your execution, delivery and non-revocation of the release
attached hereto as Appendix 2 within thirty (30) days following the termination
of your employment, and your resignation, effective as of the date of your
termination of employment, as an officer and/or director of the Company or any
of its subsidiaries or affiliates. The COBRA election period will not commence
until the expiration of that 18-month period. The amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or the in-kind benefits to be
provided, in any other calendar year. Your right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit. Payment
will be provided only if the filing of the claim for payment and completion of
the reimbursement payment can reasonably be

-Page 5-



--------------------------------------------------------------------------------



 



      completed by the end of the calendar year following the year in which the
expense is incurred. In order to be entitled to the foregoing in the event of
Constructive Termination you must provide written notice, including details
describing the basis of your claim, to the Company within 60 days of the
occurrence of the event(s) giving rise to a claim of Constructive Termination
and the Company will have 30 days to remedy any non-compliance. In the event the
Company fails or is unable to remedy any non-compliance, the effective date of
your termination of employment shall be 90 days from the date the Company
received notice, unless otherwise agreed by you and the Company. Should you fail
to provide the foregoing notice, you will thereafter be barred from receiving
benefits based upon the events giving rise to the claim.

  (e)   In the event that, during the term of this Agreement (i) Mark O’Brien
shall cease to be the Chief Executive Officer of the Company (“CEO”); and
(ii) someone other than you is named as the CEO (“Third Party CEO”) to succeed
Mr. O’Brien then, subject to the conditions set forth below, you will be
entitled to terminate your employment with the Company (termination for “Special
Cause”). Your right to terminate for Special Cause shall be subject to the
following; (w) you shall continue to serve in your then current role with the
Company until the one year anniversary of the commencement of employment of the
Third Party CEO; (x) you shall not have declined to accept the position of CEO,
provided that the position is accepted by the Third Party CEO on terms and
conditions that are, in the aggregate, less than or equal to those offered to
you; (y) you shall have provided the Third Party CEO with written notice of your
intention to exercise your option to terminate for Special Cause no less than 60
days prior to the one year anniversary of the Third Party CEO’s employment; and
(z) your execution and delivery of the release attached hereto as Appendix 2
effective as of the last day of your employment and the expiration of the seven
day revocation period set forth therein without your having revoked the release.
Should you terminate your employment for Special Cause, subject to the
foregoing, you will receive severance equal to your Compensation Payments and
Vacation Payments. In addition, you will continue to receive your Base Salary
and Annual Bonus, in each case then in effect, for a period of 12 months after
your termination, paid in the same periodic installments as such Base Salary,
and during the same Bonus Payment Year (as the case may be) as you would have
been paid had you remained on the Company’s ordinary payroll during such period.
The Annual Bonus will be paid in the manner described in subsection (d), above,
provided that it shall be for 12 months rather than 18.     (f)   Treatment of
Grants of Equity — Any grants of equity that you may receive subsequent to the
date of this Agreement, and the disposition of such awards in the event of the
occurrence of any of the circumstances set forth in subsections (a) – (e) above,
shall be subject to the terms and conditions of the plan(s) or program(s) under
which the awards are granted; provided, however, that to the extent not
inconsistent with such plan(s) or program(s), any such awards will provide that,
in the event of termination

-Page 6-



--------------------------------------------------------------------------------



 



      pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest,
or (ii) subsection (c), (d) or (e) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited. In the event of a Change of
Control, you will not have the right to terminate your employment, other than as
otherwise permitted in this Agreement; however, upon such Change of Control, all
unvested equity will immediately vest and all restrictions on any stock awarded
shall lapse.

  (g)   To be entitled to severance benefits under this paragraph you must
terminate employment from the Company. For this purpose, your termination of
employment must be considered a “separation from service” within the meaning of
Code §409A(a)(2)(A)(i) and any guidance or regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Company that result in the
creation of customer goodwill. Therefore, following the termination of
employment under this Agreement for any reason and continuing for a period of
eighteen (18) months from the date of such termination, so long as the Company
or any subsidiary, affiliate, successor or assigns thereof is in the real estate
investment trust/mortgage servicing business/insurance agency or like business
within the Restricted Area (defined as the real estate investment trust/mortgage
industries in which the Company competes at the time of your separation), unless
the Board of Directors approves an exception, you shall not, directly or
indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

  (a)   Call upon, solicit, write, direct, divert, influence, or accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Company or any corporation controlling, controlled
by, under common control with, or otherwise related to the Company, including
but not limited to Walter Investment Management Corp., Hanover Capital Mortgage
Holdings, Inc., Walter Mortgage Company, or any other affiliated companies; or  
  (b)   Hire away any independent contractors or personnel of the Company and/or
entice any such persons to leave the employ of the Company or its affiliated
entities without the prior written consent of the Company

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Company or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, neither you nor any director or executive officer of
the Company shall, directly or indirectly, for yourself or itself, or on behalf
of, or in conjunction with, any other person, persons, company, partnership,
corporation, business entity or otherwise:

-Page 7-



--------------------------------------------------------------------------------



 



  (a)   Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Company, or    
(b)   Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of you or the Company or its affiliated
entities as the case may be.     (c)   Nothing in this section shall prevent
either party from testifying or responding truthfully to any request for
discovery or testimony in any judicial or quasi-judicial proceeding or any
government inquiry, investigation or other proceeding.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that you leave the employ of the Company, you will not disclose any Company
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.   10.   Tax
Compliance Delay in Payment. If the Company reasonably determines that any
payment or benefit due under this Agreement, or any other amount that may become
due to you after termination of employment, is subject to Section 409A of the
Code, and also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer
that has its stock publicly traded on an established securities market or
certain related entities have their stock traded on an established securities
market and you are a “key employee”, with the exact meaning of “specified
employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   11.  
You acknowledge and agree that you have read this letter agreement carefully,
have been advised by the Company to consult with an attorney regarding its
contents, and that you fully understand the same.

-Page 8-



--------------------------------------------------------------------------------



 



12.   It is agreed and understood that this acceptance letter shall constitute
our entire agreement with respect to the subject matter hereof and shall
supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company. This letter
agreement will be interpreted under and in accordance with the laws of the State
of Florida without regard to conflicts of laws. Any dispute over the terms and
conditions or application of this Agreement shall be resolved through non-
binding arbitration pursuant to the rules of the American Arbitration
Association (“AAA”). The arbitration will be heard by one arbitrator to be
chosen as provided by the rules of the AAA and shall be held in Tampa, Florida.
In the event the dispute is not resolved through arbitration, either party may
submit the matter to the courts of the State of Florida situated in Tampa,
Florida. In either case, if you prevail in the dispute, the Company will pay
your reasonable fees and costs in connection with the matter (including
attorneys fees). Whether you have prevailed or not shall be determined by the
arbitrator or the court, as the case may, or if the arbitrator or the court
declines to determine whether or not you have prevailed, you will de deemed to
have prevailed if, in the case of monetary damages you receive in excess of 50%
of what you demanded. Notwithstanding the foregoing, in the event of a breach or
threatened breach of the provisions of section 7-9, the party that is in breach
or in threatened breach acknowledges and agrees that the other party will suffer
irreparable harm that is not subject to being cured with monetary damages and
that the Company shall be entitled to injunctive relief in a state court of the
State of Florida.   13.   You and the Company intend that payments and benefits
under this Agreement comply with Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In the event that any provision of
this Agreement is determined by you or the Company to not comply with Code
Section 409A, the Company shall fully cooperate with you to reform the Agreement
to correct such noncompliance to the extent permitted under any guidance,
procedure, or other method promulgated by the Internal Revenue Service now or in
the future that provides for such correction as a means to avoid or mitigate any
taxes, interest, or penalties that would otherwise be incurred by you on account
of such non-compliance.

If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me in the envelope provided and retain one copy
for your records.
Very truly yours,
Walter Investment Management Corp.
By: Mark J. O’Brien
Its: Chairman and Chief Executive Officer

-Page 9-



--------------------------------------------------------------------------------



 



ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

                     
Signature
          Date        
 
 
 
         
 
   

-Page 10-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) to this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of the Company, or (B) conviction of, or
plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Company or its reputation or which compromises your ability to
perform your job function, and/or act as a representative of the Company, or
(C) a willful failure to attempt to substantially perform your duties (other
than any such failure resulting from your Disability), after a written demand
for substantial performance is delivered to the you that specifically identifies
the manner in which the Company believes that you have not attempted to
substantially perform such duties, and you have failed to remedy the situation,
to the extent possible, within fifteen (15) business days of such written notice
from the Company or such longer time as may be reasonably required to remedy the
situation, but no longer than forty-five (45) calendar days. For purposes of
this definition, no act or failure to act on your part shall be considered to be
Cause if done, or omitted to be done, by you in good faith and with the
reasonable belief that the action or omission was in the best interests of, or
were not, in fact, materially detrimental to, the Company or a Company
subsidiary. The decision to terminate your employment for Cause, to take other
action or to take no action in response to such occurrence shall be in the sole
and exclusive discretion of the Board of Directors. If the Board of Directors
terminates your employment for Cause, the Company shall deliver written notice
of such termination to you, which notice shall include the factual basis for
your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5).
“Company” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.

-Page 11-



--------------------------------------------------------------------------------



 



“Compensation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, (c) any purported
termination of your employment other than for Cause, or (d) the forced
relocation of your primary job location more than 50 miles from the Company’s
Tampa, Florida location; provided however, that any isolated, insubstantial or
inadvertent change, condition, failure or breach described under subsections (a)
– (d) above which is not taken in bad faith and is remedied by the Company
promptly after the Company’s actual receipt of notice from you as provided in
section 6(d) shall not constitute Constructive Termination. For purposes of this
Agreement, a material diminution in pay or responsibility shall not be deemed to
have occurred if: (i) the amount of your bonus fluctuates due to performance
considerations under the Company’s executive incentive plan or other Company
incentive plan applicable to you and in effect from time to time, (ii) you are
transferred to a position of comparable responsibility, status, title, office
and compensation within the Company, or (iii) you experience a reduction in
salary that is relatively comparable to reductions imposed upon all senior
executives in the Company. To be entitled to severance benefits on the basis of
Constructive Termination the event causing Constructive Termination must not be
implemented for the purpose of avoiding the restrictions of the Code
Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 to this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Company to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.
“HCM” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“JWHHC” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Prorated Bonus” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Retirement” shall mean, your voluntary termination of employment after such
time as either, you have reached the age of 60, or the sum of your age and years
of service with the Company exceeds 70; provided that, in either case, you
provide the Company with at least 6 months written notice of

-Page 12-



--------------------------------------------------------------------------------



 



your intention to retire, or such lesser time as the Company may agree. For
purposes of this definition, your years of service shall include years served
with any predecessor or successor companies to the Company.
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.

-Page 13-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between Walter Investment Management Corp., and its
subsidiaries, predecessors, successors, assigns, affiliates, insurers and
related entities, (hereinafter collectively referred to as “Employer”) and
                     (hereinafter “Employee”). In consideration for the mutual
promises set forth below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.

-Page 14-



--------------------------------------------------------------------------------



 



     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the Indemnification Agreement entered into between Employee and Employer as of
April 17, 2009.
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.

-Page 15-



--------------------------------------------------------------------------------



 



     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

                          [EMPLOYEE NAME]       WALTER INVESTMENT MANAGEMENT
CORP.    
 
                       
 
          By:                              
 
            Date:           Name Printed:        
 
                       
 
           
 
          Title:                                  
 
           
 
          Date:                                  

-Page 16-